DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 112(a)/1st ¶, because the specification, while being enabling a position that has been calculated using a radio wave received from four GNSS satellites, does not reasonably provide enablement a position that has been calculated using radio waved received from fewer than four GNSS satellites.  One skilled in the art would not be enabled to make and use the entire scope of the claimed invention without undue experimentation.  Thus, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Compliance with the enablement requirement of 35 USC 112(a), requires that the specification enable the full scope of every claim. See Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 84 USPQ2d 1108.  
two range measurements (the radio wave received from two GNSS satellites, where a "plurality" means two or more).  However, four measurements are required to solve for the four unknowns, latitude, longitude, altitude, and correction to the receiver clock.  See also Parkinson (Global Positioning System: Theory and Applications), section III A (p. 10-11), which teaches that four measurements are required to determine a GNSS position, to solve for the four unknowns, latitude, longitude, altitude, and correction to the receiver clock.  There is no disclosure in the application that shows how to determine the position calculated from a radio wave received from a GNSS satellite using only two or three measurements, alone.
The level of predictability in the GNSS art is high.  It is not the case that sometimes one can determine their position with two measurements and other times eight measurements are required.  Applicant provides no direction or examples of how to calculate location using two satellite measurement, alone.
Applicant provides no direction or examples of how to calculate location using three satellite measurements, alone.
It is noted that in LizardTech Inc. v. Earth Resource Mapping Inc. (76 USPQ2d 1724), the Court of Appeals for the Federal Circuit held a patent invalid where a first claim was directed to a seamless discrete wavelet transform and a second claim added as a limitation the only disclosed implementation.  Since the first claim was broader than 
Claims 3-10 depend from claim 1.  Claim 11 has the same issue.

Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 1, p. 4, lines 1-2 recites "corrects ... a latest position of the vehicle".  However, it is unclear which of the previously recited position determinations the "latest position" is referring to.  The Office suggests adding --calculated by the dead reckoning-- after "vehicle" on p. 4, line 2.  Claims 3-10 depend from claim 1.  
Claim 11 has the same issue.
Claim 1, line 13 recites "the position of the vehicle included in the Raw data".  However, from line 5, the position is something acquired with the Raw data, not something that is a part of the Raw data.  From ¶12, GNSS positioning is conducted using Raw data.  That is, GNSS Raw data comes first, then a position is determined from it.  From ¶14, Raw data is what is extracted from the radio wave of the GNSS satellite.  The position is not something that is extracted from the radio wave of the GNSS satellite.  Claims 3-10 depend from claim 1.  Claim 11 has the same issue.
Claim 1, line 13 recites "the position of the vehicle". However, it is unclear 
if this is referring to the "position ... of a vehicle" in line 5 or the "position of the

“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Allowable Subject Matter
Claim(s) 1 and 3-11 would be allowable if amended to overcome the rejection(s) under 35 USC 112, set forth in this Office Action, without the addition of new matter.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 1, in combination with the claim as a whole:
	"calculates an error in the dead reckoning in a past epoch from a history of the position of the vehicle calculated by the dead reckoning and a history of the position of the vehicle calculated by the GNSS receiver and corrects the history of the position of 
quoted from claim 11, in combination with the claim as a whole:
	"calculates an error in the dead reckoning in a past epoch from a history of the position of the vehicle calculated by the dead reckoning and a history of the position of the vehicle calculated by the GNSS receiver and corrects the history of the position of the vehicle calculated by the dead reckoning and a latest position of the vehicle based on the error in the dead reckoning in the past epoch".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Response to Arguments
Applicant’s arguments on p. 8, with respect to the objection(s), have been fully considered and are persuasive.  The objection(s) have been withdrawn.
Applicant’s arguments on p. 8-9, with respect to the 35 USC 112 rejection(s), have been fully considered, but are only partially  persuasive.  
With regard to the 35 USC 112(a) rejection, applicant argues "claims 1 and 3-11 have been amended to clarify that the position, velocity and azimuth received from the GNSS receiver are calculated using data from a plurality of GNSS satellites.".  However, a plurality of satellites means at least two satellites, where two satellites and three 
	With regard to the first 35 USC 112(b) rejection, applicant argues "claims 1 and 3-11 have been amended to address the Examiner's concerns".  However, since the new language is indefinite, as detailed in the rejection, above, the proper antecedent to the term in question is still unclear.
	The remaining two 35 USC 112(b) rejections have been overcome, and these rejections have been withdrawn.
Applicant’s arguments on p. 9-10, with respect to the prior art rejection(s) have been fully considered and are persuasive.  The rejection(s) of these claims have been withdrawn. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull

Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648